United Realty Trust Inc. POS AM Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption "Experts" in the Pre-Effective Amendment No.2 to Post-Effective Amendment No.2 to the Registration Statement (FormS-11 No.333-178651) and related Prospectus of United Realty Trust Incorporated for the registration of 120,000,000in shares of its common stock and to the incorporation by reference therein of our report dated March29, 2013, with respect to the consolidated financial statements of United Realty Trust Incorporated included in its Annual Report (Form10-K) for the year ended December31, 2012, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP New York, New York September 18 , 2013
